          Case 2:19-cv-00048-NDF Document 58 Filed 08/02/19 Page 1 of 8



Anna Reeves Olson, #6-3692
Park Street Law Office
242 So. Park Street
Casper, WY 82601
(307) 265-3843
(307) 235-0243 facsimile
aro@parkstreetlaw.com

                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES,                                )
                                                )     Docket No. 19-CV-48-F
            Plaintiff,                          )
                                                )
      v.                                        )
                                                )
JOHN H. SCHNEIDER, JR.;                         )
MICHELLE R. SCHNEIDER;                          )
And MEDPORT, LLC,                               )
                                                )
            Defendants.                         )
______________________________________________________________________________

                 JIMMIE G. BILES’ MEMORANDUM OF LAW
                  IN SUPPORT OF HIS MOTION TO DISMISS
         DEFENDANT SCHNEIDER’S SECOND AMENDED COUNTERCLAIMS


        Plaintiff, Jimmie G. Biles (“Dr. Biles”), by and through his counsel, Anna Reeves Olson

of Park Street Law Office, and pursuant to F.R.C.P. 12(b)(6), moves this Court for an order

dismissing Defendant John Schneider’s Second Amended Counterclaims (ECF No. 56) on the

basis that he has failed to state a claim for relief.

                                             INTRODUCTION

        On March 8, 2019, Plaintiff, Jimmie G. Biles, M.D., filed his Complaint, Request for

Temporary Restraining Order and Preliminary Injunction and Demand for Jury Trial

(“Complaint”) against, inter alia, Defendant John H. Schneider. See generally Doc. 1. The

Complaint provides that on May 12, 2012, Defendant Schneider and Dr. Biles executed a
            Case 2:19-cv-00048-NDF Document 58 Filed 08/02/19 Page 2 of 8



confidential Settlement Agreement that resolved the pending litigation between them, namely:

Biles v. Schneider, No. 2:11-cv-00366-NDF and Biles v. Fallon, No. 2:11-cv-00294-NDF. Id. at

¶¶2, 29, 30, 31, 42-43. Dr. Biles also alleged that seven years later, in early 2019, Defendant

Schneider intentionally breached the Settlement Agreement by posting disparaging and

defamatory material regarding Dr. Biles on Facebook and on a website entitled “Healthcare-

Malpractice.com.” Id. at ¶¶33-34; 43-57. Dr. Biles seeks general and specific damages for

Defendant Schneider’s conduct. Id. at ¶¶76-77.

        On April 12, 2019, Defendant Schneider, proceeding pro se, answered the Complaint and

filed a Counterclaim against Dr. Biles. See generally Doc. 21 (Answer to Complaint and

Counterclaims). In his Answer, Defendant Schneider denied that the Settlement Agreement

resolved the previous litigation and also denied that Dr. Biles had set forth the material terms of

the Settlement Agreement. Doc. 21 at p. 4; ¶17. With regard to his initial Counterclaim,

Defendant Schneider alleged: (1) Invasion of Privacy/Intrusion Upon Seclusion, Doc. 21 at p. 5;

(2) Breach of Contract, id. at p. 6; ¶3; and (3) Intentional Infliction of Emotional Distress, id. at

p. 6; ¶4.

        On May 1, 2019, Dr. Biles moved to dismiss Mr. Schneider’s Counterclaim. See Docs.

30 and 31 (Motion & Memorandum in Support). On May 16, 2019, Mr. Schneider filed his First

Amended Answer, Affirmative defenses and First Amended Counterclaims. See generally Doc.

33. In this amended pleading, Mr. Schneider voluntarily removed his Invasion of Privacy and

IIED Counterclaims, but proceeded with the Breach of Contract Counterclaim. Id. at pp. 11-12

at ¶¶1-5.

        Mr. Schneider’s Breach of Contract Counterclaim alleged that Dr. Biles breached the

Settlement Agreement by discussing “details protected by the confidentiality clause of the




                                                 2
          Case 2:19-cv-00048-NDF Document 58 Filed 08/02/19 Page 3 of 8



settlement agreement” with “Cody medical staff, and [Dr.] Biles’ former employees and family

members.” Doc. 33 at pp. 11-12, ¶2. Defendant Schneider also alleged that this Court hold Dr.

Biles liable “for directing or acting with his employed legal counsel . . . to continually breach the

settlement agreement though presentation of distorted ‘facts’ . . . to the media, civilian non-

parties, legal and administrative panels, . . ..” Id. at p. 12, ¶3.

        Dr. Biles responded with a Motion to Dismiss.                 See Docs. 37 and 38 (Motion &

Memorandum). On July 16, 2019, this Court granted Dr. Biles’s Motion and dismissed Mr.

Schneider’s amended Breach of Contract Counterclaim, but also granted him leave to amend on

or before July 30, 2019. See Doc. 50 at 9 (Order).

        On July 29, 2019, Mr. Schneider filed his Second Amended Answer, Affirmative

Defenses, and Second Amended Counterclaim.                See Doc. 56.       In his Second Amended

Counterclaim, Mr. Schneider dropped his previous argument that Dr. Biles had breached the

valid and enforceable Settlement Agreement and, now, alleges the opposite.              Specifically,

Defendant Schneider seeks declaratory relief, pursuant to the Wyoming Declaratory Judgment

Act, that the Settlement Agreement is invalid. Id. at 12, ¶¶1-7. Mr. Schneider claims that he

“never expected to be bound to the Settlement Agreement perpetually or for an indefinite term,”

and “it is unreasonable for Biles to expect the Settlement Agreement to be of unlimited

duration.” Id. at 12, ¶¶3-4. In other words, Dr. Schneider never thought that he would be bound

by the Settlement Agreement in perpetuity, and now that ten years have passed, he would like to

start slandering Dr. Biles again so that he may “exercise of [his] Free Speech rights under the

Wyoming and United States Constitutions.” Id. at 12, ¶3.

        As set forth below, Mr. Schneider’s Second Amended Counterclaim must be dismissed.




                                                    3
           Case 2:19-cv-00048-NDF Document 58 Filed 08/02/19 Page 4 of 8



                                        STANDARD OF REVIEW

         A Rule 12(b)(6) motion attacks the legal sufficiency of the complaint, and tests whether

the party has pleaded cognizable claims. See FED. R. CIV. P. 12(b)(6). The Court, therefore, can

dismiss a claim or controversy on the basis of a dispositive issue of law, if it is meritless, wastes

judicial resources, or results in unnecessary discovery. Nietzke v. Williams, 490 U.S. 319, 326-

27 (1989).

                                                ARGUMENT

    I.       THIS COURT SHOULD EXERCISE ITS DISCRETION IN DISMISSING MR.
             SCHNEIDER’S SECOND AMENDED COUNTERCLAIM BECAUSE IT IS REDUNDANT.

         Wyoming Statute § 1-13-102 provides that “[c]ourts of record within their respective

jurisdictions may declare rights, status and other legal relations whether or not further relief is or

could be claimed.” Use of the word “may” means that district courts possess discretion in

determining whether and when to entertain a declaratory judgment action. See, e.g., Duke v.

State, 209 P.3d 563, 574 (Wyo. 2009) (“As a general matter, the word “may” when used in a

statute, is permissive.”); see also Federal Declaratory Judgment Act 28 U.S.C. § 2201(a) (the

court “may declare the rights and other legal relations of any interested party seeking a

declaration.”); Wilton v. Seven Falls Co., 515 U.S. 277, 282 (1995) (“district courts possess

discretion in determining whether and when to entertain an action under the Declaratory

Judgment Act, even when the suit otherwise satisfies subject matter jurisdictional

prerequisites.”); U.S. v. City of Las Cruces, 289 F.3d 1170, 1180 (10th Cir. 2002)

(“district courts are     ‘under   no   compulsion’   to   grant   declaratory    relief   but   have

discretion to do so.”).

         In determining whether to exercise declaratory jurisdiction, a district court should first

consider if the request for declaratory judgment is redundant or superfluous. This is because a



                                                  4
          Case 2:19-cv-00048-NDF Document 58 Filed 08/02/19 Page 5 of 8



district court may dismiss declaratory judgment counterclaim as redundant if the issues “will be

rendered moot by adjudication of the main action.” Am. Gen. Life Ins. v. Bagley, 2013 WL

5916824, at *5 (D. Utah Nov. 4, 2013); Kieran v. Johnson-March Corp., 7 F.R.D. 128, 131

(E.D.N.Y. 1945) (“[I] a litigation which is bound to result in one of two ways, and where either

result will set the matter at rest forever, then defendant, under the guise of invoking the

declaratory judgment statute, should not be permitted to say in substance that he wants a

judgment in his favor, and no more.”); Great Am. Ins. Co. v. Goin, 2017 WL 4238698, at *4

(N.D. Tex. Sept, 25, 2017) (“This court has previously declined . . . to adjudicate declaratory

judgment actions that are duplicative of other claims in the same case . . . [or] are the mirror

image of other claims in a lawsuit.”); Burlington Ins. Co. v. Ranger Specialized Glass, Inc., 2012

WL 6569774, at *2 (S.D. Tex. Dec. 17, 2012) (“If a request for a declaratory judgment adds

nothing to an existing lawsuit, it need not be permitted.”); 6 WRIGHT & MILLER, FED. PRACTICE

AND PROCEDURE     § 1406 (“When [a declaratory judgment counterclaim raises] issues that already

have been presented in a plaintiff’s complaint . . . a party might challenge the counterclaim on

the ground that it is redundant and the court should exercise its discretion to dismiss it.”).

       When the case involves a breach of contract claim and a counterclaim seeking

declaratory relief that the contract is void or unenforceable, courts have repeatedly recognized

that “[a] declaratory judgment [counterclaim] serves no ‘useful purpose’ when it seeks only to

adjudicate an already-existing breach of contract claim.” Torchlight Loan Servs., LLC v. Column

Fin., Inc., 2012 WL 3065929 at *33 (S.D.N.Y. July 25, 2012); Miami Yacht Charters, LLC v.

Nat’l Union Fire Ins. Co. of Pittsburgh, 2012 WL 1416428, at *2 (S.D. Fla. 2012) (“[a] court

must dismiss a claim for declaratory judgment if it is duplicative of a claim for breach of contract

and, in effect, seeks adjudication on the merits of the breach of contract claim”); Narvaez v.




                                                  5
           Case 2:19-cv-00048-NDF Document 58 Filed 08/02/19 Page 6 of 8



Wilshire Credit Corp., 757 F. Supp. 2d 621, 636 (N.D. Tex. 2010) (dismissing as “redundant” a

declaratory judgment claim that was asserted in addition to a claim for of breach of contract);

Camofi Master LDC v. Coll. P’ship, Inc., 452 F. Supp. 2d 462, 480 (S.D.N.Y. 2006) (the

declaration sought would “already be addressed in the breach of contract claim” and, thus, that

“a declaratory judgment would not further clarify legal relations among the parties”).

         In this instance, Mr. Schneider seeks nothing more than the reverse of the relief that Dr.

Biles seeks. This “mirror-image” Counterclaim cannot stand because it merely restates the legal

or factual issues already put before the Court in Dr. Biles’s Complaint. Defendant Schneider is

merely asking the Court to declare that it has a valid defense to Plaintiff’s claims, which is not a

proper basis for an independent claim for declaratory relief.            Indeed, Dr. Schneider’s

Counterclaim will be rendered moot upon adjudication of Plaintiff’s Complaint. For these

reasons, Mr. Schneider’s Counterclaim is redundant and need not be entertained by this Court.

   II.      THIS COURT SHOULD EXERCISE ITS DISCRETION IN DISMISSING MR.
            SCHNEIDER’S SECOND AMENDED COUNTERCLAIM BECAUSE THE SETTLEMENT
            AGREEMENT IS PRESUMED VALID.

         Generally, settlement agreements are presumed valid absent a showing of fraud or mutual

mistake. Callen v. Pennsylvania R. R. Co., 332 U.S. 625, 630 (1948) (“One who attacks

a settlement must bear the burden of showing that the contract he had made is tainted with

invalidity, either by fraud practiced upon him or by a mutual mistake under which both parties

acted.”); Guy v. Lexington-Fayette Urban Cnty. Gov’t, 57 Fed. Appx. 217, 224 (6th Cir. 2003)

(“A valid settlement agreement can only be set aside for fraud or mutual mistake of fact.”);

Windham v. Morris, 121 N.W.2d 479, 481-82 (Mich. 1963) (“Generally, rescission of a contract

will not lie except for mutual mistake or unilateral mistake induced by fraud.”); In re Mettlen,




                                                 6
         Case 2:19-cv-00048-NDF Document 58 Filed 08/02/19 Page 7 of 8



174 B.R. 822, 824 (D. Kan. 1994) (“generally, in the absence of bad faith or fraud, neither party

is permitted to repudiate a settlement agreement.”).

       A unilateral mistake is insufficient to void a settlement agreement. See, e.g., Westlake

Investments, LLC v. MLP Mgmt., LLC, 842 F. Supp. 2d 1119, 1126 (S.D. Iowa 2012)

(a unilateral mistake of fact or law by a party is insufficient to avoid a settlement agreement);

Cheyenne-Arapaho Tribes of Indians of Oklahoma v. U.S., 671 F.2d 1305, 1311 (Ct. Cl. 1982)

(“Unlike a mutual mistake, a unilateral mistake is not sufficient to allow the mistaken party to

limit or avoid the effect of an otherwise valid settlement agreement.”) (citing Kline v. Florida

Airlines, Inc., 496 F.2d 919, 920 (5th Cir. 1974); U.S. v. Bissett-Berman Corp., 481 F.2d 764,

768 (9th Cir. 1973); Virginia Impression Products Co. v. SCM Corp., 448 F.2d 262, 265 (4th

Cir. 1971)).

       Here, Mr. Schneider does not make any allegation that the Settlement Agreement was

procured by fraud or entered into by mutual mistake. See generally, Doc. 56 at 12-13. At best,

Mr. Schneider claims a unilateral mistake, i.e., he did not know that he would be bound by the

“Settlement Agreement perpetually.”         Id. at 12, ¶3.        However, because the former

neurosurgeon’s purported “misunderstanding” about the duration of the Settlement Agreement

was his alone, that is insufficient to set aside the Settlement Agreement.

                                           CONCLUSION

       It is respectfully requested that Defendant Schneider’s Second Amended Counterclaim be

dismissed as set forth above.




                                                 7
         Case 2:19-cv-00048-NDF Document 58 Filed 08/02/19 Page 8 of 8




       DATED this 2nd day of August 2019.

                                             s/Anna Reeves Olson
                                             Anna Reeves Olson, #6-3692
                                             PARK STREET LAW OFFICE
                                             242 So. Park Street
                                             Casper, Wyoming 82601
                                             (307) 265-3843
                                             (307) 235-0243 facsimile

                                             Attorney for Plaintiff Biles


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of August 2019 I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to the following addresses:

     The Spence Law Firm, LLC                             Adam H Owens
     R. Daniel Fleck                                      Gregory G Costanza
     M. Kristeen Hand                                     GRANITE PEAK LAW LLC
     15 South Jackson                                     PO Box 635
     P.O. Box 548                                         Bozeman, MT 59771
     Jackson, WY 83001                                    406/530-9119
     fleck@spencelawyers.com                              adam@granitepeaklaw.com
     hand@spencelawyers.com                               gregory@granitepeaklaw.com
     Attorneys for Plaintiff                              Attorneys for MedPort LLC

       And also certify this was sent via U.S. Mail to:

     John H Schneider, Jr
     Reg #64084298
     METROPOLITAN CORRECTION CENTER
     808 Union St
     San Diego, CA 92101
            PRO SE


                                             /Anna Reeves Olson
                                             Anna Reeves Olson




                                                8
